DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
 
The restriction requirement is maintained.  If the method claim remains dependent on claim 1 or is amended concurrently with the article claims, and has all of the limitations of the independent article claim, it can be rejoined to the article group, if the article claims are found to be allowable 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    The phrase in claim 1 “wherein at least a portion of the plurality of cutting lines formed in a direction parallel to the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
     It is unclear where in the specification it is supported that the cutting lines are parallel to the longitudinal direction of the resin film.  The cutting lines being at an angle to the longitudinal direction or perpendicular to the longitudinal direction are supported by the drawings, but none of the drawings show a cutting line parallel to the longitudinal direction.  The phrase in section 0013 about a plurality of groups of cutting lines being formed in the longitudinal direction refers to the groups extending in the longitudinal direction and not to the individual cutting lines in each group being parallel to the longitudinal direction of the resin film.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 




Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. 2010/0276066) in view of Matsui (JP-2012126855-A) further in view of Hunter (U.S. 3,891,494)     
     Kondo teaches laminating a support film to a thin glass ribbon that is wound into a roll (abstract).  Matsui teaches cutting perforations and slits into a plastic film to be laminated on a glass sheet in order to allow venting of air trapped between the glass sheet and the plastic film (sections 0002, 0010, 011, 0054, 0061, 0065 and 0089).  Hunter teaches the use of perforations in rubber sheets to be laminated to allow the escape of air.  The perforations are formed by rows of alternating slits in the widthwise direction of the elongated sheets such that the alternate slits rows overlap each other so that the entire width is subject to perforation (Figure 2, Figure 4, col. 2, lines 25 to 60).  The instant invention claims a thin glass ribbon with a plastic film laminated to the sheet with diagonal slits that extend partially across the width of the ribbon, with the slits forming a continuous line when .  

Applicant's arguments filed 09 November 2020 have been fully considered but they are not persuasive.
     Applicant argues that the cutting lines being either parallel to or at an angle to the longitudinal direction defines over the cited art.  The examiner agrees that the combination of the references does not teach cutting lines either parallel to the longitudinal axis or at an angle to that axis.  However the art rejection is being maintained pending resolution of the 112 rejections above.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one 

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783